946 F.2d 1563
292 U.S.App.D.C. 83
NOTICE: D.C. Circuit Local Rule 11(c) states that unpublished orders, judgments, and explanatory memoranda may not be cited as precedents, but counsel may refer to unpublished dispositions when the binding or preclusive effect of the disposition, rather than its quality as precedent, is relevant.Alfred AVINS, et al., Appellants,v.Lamar ALEXANDER, et al.
No. 90-5187.
United States Court of Appeals, District of Columbia Circuit.
May 10, 1991.

Before SILBERMAN, BUCKLEY and STEPHEN F. WILLIAMS, Circuit Judges.
ORDER
PER CURIAM.


1
Upon consideration of the motion for summary affirmance, and the opposition thereto, it is


2
ORDERED that the motion be granted.   The merits of the parties' positions are so clear as to justify summary action.   See Taxpayers Watchdog, Inc. v. Stanley, 819 F.2d 294, 297 (D.C.Cir.1987) (per curiam);   Walker v. Washington, 627 F.2d 541, 545 (D.C.Cir.)  (per curiam), cert. denied, 449 U.S. 994 (1980).   The Secretary of the Department of Education's recognition of the Southern Association of Colleges and Schools ("SACS") as an accreditation organization does not sufficiently connect the Secretary to the alleged constitutional violations by the Virginia defendants.   Therefore, dismissal of the First Amendment claims against the Secretary was proper under Fed.R.Civ.P. 12(b)(6).   See Laswell v. Brown, 683 F.2d 261, 269 (8th Cir.1982) (dismissal appropriate where named parties are not "directly responsible" for, and did not "actively participat[e]" in alleged constitutional violations);  see also C. Wright & A. Miller, Federal Practice and Procedure § 1234 at 264 (1990) (dismissal justified where plaintiff "fails to connect defendant with the alleged wrong").   Furthermore, the Secretary's absolute immunity from liability under 15 U.S.C. § 1 (1982), justified dismissing the antitrust claims against him.   See Sea-Land Serv., Inc. v. Alaska R.R., 659 F.2d 243 (D.C.Cir.1981), cert. denied, 455 U.S. 919 (1982).   It is


3
FURTHER ORDERED, on the court's own motion, that appellants show cause within 30 days of the filing of this order why the district court's order filed December 19, 1989, dismissing the claims against the non-federal defendants, should not be summarily affirmed.


4
The Clerk is directed to withhold issuance of the mandate herein until resolution of the remainder of the appeal.